Citation Nr: 1827310	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-22 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Steven E. Johnson, Agent


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the appeal was remanded for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, or mood.

2.  The Veteran has been unable to secure or follow a substantially gainful occupation due to his service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 70 percent, but no higher, initial rating for PTSD, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R.       §§ 3.102, 3.340, 4.1, 4.3, 4.16



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Standards and Analysis 

The Veteran claims that he is entitled to an initial rating in excess of 50 percent for his PTSD.  

Disability ratings are determined by applying the criteria set forth in VA Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C. § 1155.  Ratings of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which rating to apply, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

The regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's PTSD is rated pursuant to Diagnostic Code 9411.  The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.
A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM).

Because of the symptom-driven nature of the General Rating Formula, a Veteran may qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The symptomatology should be the fact-finder's primary focus when deciding entitlement to each disability rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Recently, in Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202 (Vet. App. Feb. 23, 2018), the United States Court of Appeals for Veterans Claims (Court) concluded that when assigning a psychiatric rating in cases where the DSM-5 applies, the Board should not use evidence of Global Assessment of Functioning (GAF) scores, as the DSM-5 rejected use of those scores.  Therefore, to the extent the record contains any GAF scores, these will not be further discussed.

Reasonable doubt will be resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 U.S.C.   § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran was granted service connection for PTSD in an October 2011 rating decision, with an effective date of March 31, 2011.  The Veteran filed a timely notice of disagreement (NOD), within one year, to the rating decision on the basis that he was entitled to a rating in excess of 50 percent for service-connected PTSD.  

The Board notes that it has reviewed all of the evidence in the record, with emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.  

The Veteran was provided a VA PTSD examination in September 2011.  The VA examiner noted a diagnosis of PTSD.  The VA examiner noted the Veteran had symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, and suicidal ideation.  The examiner noted the Veteran experienced recurrent distressing recollections of his war-time stressors, recurrent distressing dreams, intense psychological distress at exposure to internal or external cues and physiological reactivity on exposure to those cues.  He also had an inability to recall important aspects of the trauma, had markedly diminished interest or participation in significant activities, and a sense of foreboding; as well as difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  The VA examiner opined that the Veteran's symptoms caused significant distress or impairment in social, occupational, or other important areas of functioning.  

A number of the Veteran's friends and family have provided buddy statements.  In summary, the lay evidence submitted indicates that the Veteran was irritable and was prone to angry outbursts.  These statements indicate that the lay witnesses saw this change after he returned from the service, and that he has difficulty with authority.  Further, they report that he has had chronic sleep disturbances and disruptions to his motivation and mood, to include suicidal ideations, which has presented itself in many areas of his life.  

The claim was remanded in July 2015 for another VA examination to consider the lay evidence in the file as well as determine if any of the Veteran's PTSD symptomatology could be attributed solely to his war-related PTSD.  A VA examination was performed in December 2016.  However, the Board places little weight of probative value on the findings in this examination report as it is partially based an inaccurate factual premise and the associated rationale did not consider the entirety of the Veteran's history of mental health challenges, the Veteran's lay statements, or additional lay evidence in the file.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, the Board will not further discuss this examination report.

In March 2017, the Veteran submitted medical literature on PTSD from the VA Health Care, PTSD: National Center for PTSD website, found at: https://www.ptsd.va.gov/professional/assessment/adult-sr/ptsd-checklist.asp.  The Veteran also submitted an expert opinion from the American Psychology-Law Society, Assessing symptom validity of PTSD in veterans, found at http://www.apadivisions.org/division-41/publications/nesletters/news/2013/07/index.aspx.  In pertinent part, the expert opinion from the American Psychology-Law Society related the importance of understanding the Veteran's PTSD symptomatology within the unique context of that veteran's experience.  

The Veteran was provided another VA examination in April 2017.  The VA examiner noted that the Veteran had PTSD, both from his Vietnam experiences as well as past trauma.  The examiner did a thorough review of the Veteran's file and mental health history.  On examination, the examiner noted the Veteran had symptoms of depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The examiner noted that the Veteran's symptoms caused difficulty in establishing and maintaining effective work and social relationships.  On observation, the VA examiner noted that the Veteran seemed anxious and had a mild psychomotor agitation with tapping of his feet.  He maintained eye contact and spoke in a normal tone and volume.  His mood was dysphoric, affect was mildly constricted but he was able to smile during the interview as appropriate, had a logical and linear thought process, and was goal-directed.  The examiner noted that there was no gross evidence of psychosis, no auditory or visual hallucinations, and the Veteran endorsed passive suicidal ideations with no plan or intent.  His sleep was noted as poor and nonrestorative with insomnia and anxious ruminations.  The examiner noted the Veteran experienced recurrent distressing memories and dreams of his war-time stressors, intense psychological distress at exposure to internal or external cues and physiological reactivity on exposure to those cues.  He demonstrated avoidance of or efforts to avoid distressing memories of the distressing events.  He had a persistent, negative emotional state with markedly diminished interest or participation in significant activities, irritable behavior and angry outbursts, hypervigilance, and sleep disturbances.  The examiner opined that the Veteran's symptoms cause significant distress or impairment in social, occupational, or other important areas of functioning.  

As the April 2017 VA examiner was asked to determine what, if any PTSD symptoms were attributed solely to his war-related PTSD, she noted that his nightmares, hypervigilance, and intrustive thoughts were only due to his war-time stressors.  She also noted that disordered sleep, anhedonia, irritability, guilt, and intrusive thoughts were attributed to both his war-related PTSD and past childhood trauma.  The VA examiner opined, in part, that the Veteran's overall occupational and social dysfunction is partly attributable to exposure to combat in Vietnam and that after review of his entire file, to include lay evidence submitted by friends and family, it is just as likely that interpersonal relationship difficulty stems from past trauma as it does to later combat-incurred trauma.  Further, the examiner noted that the Veteran's reported psychosocial and interpersonal difficulties are common in individuals with combat-related PTSD as well as other trauma.  

A private mental health assessment was completed in November 2017.  The psychologist evaluated the Veteran in person, reviewed the entirety of the evidence, and provided an opinion on the severity of this PTSD.  Upon evaluation, the examiner noted that the Veteran had a flattened and subdued affect, clear and coherent speech, had logical associations, but in a very circumstantial manner.  There was no evidence of a thought disorder, delusions, auditory or visual hallucinations, and insight and judgment were intact.  Mood was depressed and the Veteran described difficulty with anxiety and panic symptoms.  The Veteran endorsed transient suicidal ideation, with no plan or intent, and memory disturbances.  The private examiner's impression was that the Veteran has flashbacks, difficulty with affect regulation, including depressed mood, anxiety, and panic, as well as obsessive thinking.  He has an elevated startle response and tendency toward hyper-vigilance.  The examiner continued that the Veteran has emotional numbing and survivor's guilt, anger and irritability, difficulty with authority figures, isolation from others, and difficulty with short and long-term memory.  The Veteran also got confused and disoriented at times, was distractible, and had difficulty completing tasks.  The examiner indicated that his distress has significantly impacted his work, social, and intimate relationships.  

In a March 2018 Brief, the Veteran's agent indicated that the Veteran's PTSD is most closely evaluated by a 70 percent disability rating as the examiners who properly evaluated the lay evidence and medical evidence together contemplated symptomatology and disturbances most closely considered by the 70 percent evaluation.  The claims agent further argues that the Veteran has consistently reported sleep disturbances and anxiety related to war-time distressing events and not related to any other past trauma.  The Veteran's claims agent also argued, as the Veteran had on his May 2012 NOD, that the Veteran has difficulty trusting or confiding in people.  Therefore, the agent argued that when questioned as part of his VA PTSD examination, it is likely that the Veteran underreported symptomatology and this should not be held against him.  
Considering all the evidence of record, the Board finds that the Veteran's service-connected PTSD has been manifested by symptoms similar to those contemplated by the criteria for a 70 percent rating, but no higher, pursuant to the General Rating Formula for Mental Disorders.  Specifically, the Veteran's symptoms show occupational and social impairment with deficiencies in most areas; such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  

In looking at the Veteran's entire disability picture, the Veteran has consistently reported depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, and irritability and outbursts of anger.  In reviewing the lay evidence submitted by the Veteran's friends and family, this symptomatology is consistent.  In both the September 2011 and April 2017 VA examinations, the VA examiner noted that the Veteran's symptomatology led to difficulty in establishing and maintaining effective work and social relationships.  Lay statements from the Veteran's friends and family indicate that he is difficult to live with and due to his PTSD symptoms struggles to establish or maintain relationships.  

The April 2017 VA examination and the November 2017 private mental health assessment both reflect that the Veteran's difficulty with establishing and maintaining relationships are at least partially due to his combat-related PTSD and his symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, hypervigilance, avoidance, suicidal ideations, irritability, and intrusive thoughts.  

Based on the evidence, the Board finds that the Veteran's PTSD symptoms are like those contemplated by the criteria for a 70 percent rating.  The Veteran's depression, sleep impairment, anger, and irritability, among other symptoms, cause him to have occupational and social impairment with deficiencies in most areas, including family, work, and mood.  

Therefore, the Board finds that the Veteran is entitled to a 70 percent rating for his service-connected PTSD.    

As such, the Board's final analysis is whether the Veteran is entitled to a rating in excess of 70 percent.  Under Diagnostic Code 9411, the next higher rating of 100 percent for PTSD is described as a condition with manifestations and symptoms that cause total occupational and social impairment.  The suggested symptoms include hallucinations, grossly inappropriate behavior and thinking, persistent danger of hurting one self and others, complete lack of personal hygiene, and disorientation of time and place.  A review of VA medical records, psychiatric examinations, the Veteran's personal account of his own symptoms, and additional lay evidence relating to the Veteran's symptoms, shows a condition that does not amount to the severity described under a 100 percent rating.  

The Veteran has consistently endorsed fleeting suicidal ideations, but never indicated plan or intent.  The Veteran also reported that he is irritable, with additional symptoms noted of avoidance, a persistent negative emotional state, markedly diminished interest or participating in significant activities, angry outbursts, hypervigilance, mood and memory disturbances, and an inability to establish and maintain effective relationships.  

The Board recognizes that the Veteran's PTSD symptoms cause great difficulty in his daily life.  However, the Board finds that the manifestations and symptoms described above do not amount to a total occupational and social impairment to warrant a 100 percent rating and more closely approximate the current 70 percent rating, which is warranted for a psychiatric disability causing deficiencies in most areas such as relationships, social interactions, work, judgment, and mood.

Although the Veteran does have some manifestations contemplated under the 100 percent rating criteria, when his disability picture is viewed as a whole, the Veteran's constellation of symptomatology is better approximated by those criteria outlined under the 70 percent rating.  Specifically, the records have consistently noted that the Veteran has been on time to visits and examinations, coherent, appropriately dressed and well-oriented to place and time.  While medical records show mild to moderate memory impairment, there is no evidence of severe memory loss as to his own relatives, occupations, or own name. 

Although the record indicates the Veteran experiences anger outbursts, impaired impulse control, and some suicidal ideations, the frequency, duration, and severity of these symptoms has not been such as to cause him to be a persistent danger to himself or others.

Furthermore, VA medical records throughout the appeals period and other evidence of record have not recorded the Veteran reporting any hallucinations or delusions, or any grossly inappropriate behavior.

Considering all the evidence of record, the Board finds that the Veteran's service-connected PTSD has not met the criteria for a 100 percent rating pursuant to the General Rating Formula for Mental Disorders as total occupational and social impairment due to PTSD is not shown.

Accordingly, the Board concludes that the evidence of record most nearly approximates the criteria for a 70 percent, but no higher, and the claim is granted to that extent. 38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.

Entitlement to TDIU

The Veteran has also asserted that he is entitled to TDIU due to his service-connected PTSD.  

TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by disabilities that are not service connected.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19.  The critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).
If there is only one service-connected disability, it must be rated 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to the decision herein, the Veteran meets the percentage requirement for consideration for TDIU.  38 C.F.R. § 4.16(a).  He is service-connected for PTSD, rated as 70 percent.  The Board finds that the evidence of record is at least evenly balanced as to whether the Veteran is precluded from obtaining and maintaining a substantially gainful occupation consistent with his education and work experience as a result of his service-connected disabilities.

The Veteran has been out of work since June 2010 and is currently unemployed.  As the decision above awards the Veteran a rating of 70 percent for his service-connected PTSD, he meets the percentage requirement for the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  

The Veteran and lay evidence from the Veteran's friends and family presented competent, credible lay evidence that the Veteran is unable to work due to his anger, irritability, and difficulty with authority.  

In a December 2016 VA Form 21-4192, Request for Employment Information, the new owner of the Veteran's previous employer noted that the Veteran last worked for the previous employer in June 2010.  The new owner purchased the company in July 2012 and previous employee personnel records were not retained.  However, an employment record, seeming to be from a larger spreadsheet of employees, submitted by the new owner of the previous employer, shows that the Veteran was terminated in June 2010 due to health reasons.  

In the November 2017 private mental health evaluation, the examining psychologist noted that Veteran is more likely than not unemployable due to his level of distress.  Further, he opined that the Veteran would benefit from outpatient counseling to help him reduce subjective levels of distress and promote more effective coping skills.  
In the March 2018 Veteran's Brief, the Veteran's claims agent argued that TDIU is warranted based particularly on the opinion of the private mental health examiner in November 2017.  

The Board finds that the evidence of record supports a finding that the Veteran is precluded from obtaining and maintaining a substantially gainful occupation consistent with his education and work experience as a result of his service-connected PTSD.

The Board has evaluated the Veteran's work experience, training, and service-connected disabilities and finds that the evidence is at least in equipoise as to whether his service-connected PTSD makes him unable to secure or follow a substantially gainful occupation.

Therefore, the Board finds that in viewing the totality of the Veteran's disability picture, to include lay statements and VA examinations, the Veteran's service-connected disabilities prevent him from obtaining and retaining gainful employment.  Resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

A rating of 70 percent, but no higher, for PTSD is granted, subject to the regulations governing the payment of monetary awards.  

Entitlement to TDIU due to service-connected disabilities is granted, subject to the regulations governing the payment of monetary awards.  


______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


